DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 15862,627 filed on 1/4/18 and is a CIP of 14/579,973 filed on 12/22/14 and claims benefit of 61/919,642* filed on 12/20/13 which claims benefit of 62/032,464 filed on 8/1/14. Also this application is a CIP of 14/275,771 filed on 5/12/14 which a CON of 13/048,698 filed on 3/15/11 and claims benefit of 61/314,014 filed on 3/15/10. (*) Data provided by applicant is not consistent with PTO records.

Response to Amendment
This office action is in response to the amendments submitted on 6/14/2021, wherein Claims 1- 20 are pending and ready for examination. No new or canceled claims have been cited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-4, 6-7, 9-10, 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0210419 A1, Wiebe et al, hereinafter referenced as Wiebe.

As to independent claim 1, Wiebe teaches “A method of controlling a network of refrigeration systems, comprising: receiving measurements captured at a plurality of refrigeration assets, the measurements including measurements representative of temperatures and electrical currents that characterize performance of each of the plurality of refrigeration assets;” ([abstract] and fig 11 wherein a plurality of refrigeration assets A, B, C… are monitored, and wherein “the collected data are sampled periodically and stored in time series” wherein “reference data are established and stored for normal operation of the system”. Moreover, [0062], [0064], [0132] and [0170] wherein the current is measured. And [0223-0228] and [0249] current and temperature are measured and monitored, wherein the characteristics of the refrigeration unit to be determined as in figs 8-9, also see [0228] “logs of the temperature”, [0126-0127] and figs 1 and 11-18. See claim 14 and [0050-0053].)
“determining a trend in a steady-state characteristic of temperature, the steady-state characteristic of temperature being generated statistical and pattern analysis of a plurality of cycles of temperature or electrical current measurements corresponding to a compartment of a first refrigeration system;” ([abstract] wherein the normal operation is stored as a reference to compare to, and wherein such reference is illustrated in figs 17-19 and [0278-0279] as the pattern of normal operation during multiple on and off cycles sawtooth pattern ….a series of sequential on-off cycles” which is the normal expected performance (reference) which reads on “steady state characteristics of temperature”, such status is used as a reference to compared with in order to determine the possible faults; see symptom of the “very long almost continuous on cycle” compared with the base/ normal/ steady state pattern, shows that the compressor keeps working, yet the temperature does not reach the optimum value, i.e. there is failure that needs to be addressed based on the accumulated pattern and compared with the reference pattern that has been accumulated previously “historic data graph” wherein such graph “Statistic Graph” is based on statistical determinations and the repeated pattern reads on “trend”. Also see [0233] wherein the failure detection is based on the provided pattern. Moreover, fig 11 wherein the monitoring to determine each unit (A, B, C) [0235], such as in fig 8-9, 17-19 as the performance of the main freezer has been analyzed and wherein an alert to be issued when the status does not match the optimal level [0113-0114], [0123-0124] and [0223-0228], unit A or B or C reads on “a first refrigeration system, for the purpose of examination unit A represents a first refrigeration system. See claim 17-19 and claim 25, wherein the performance is checked and an alert to be issued if any of the equipment’s performance compared with a threshold indicates a possible fault. See [0156] and claim 12. Moreover, [0032-0038] wherein the temperature cycle has been better addressed in Wiebe teaching.  The monitored aspects (1)-(6) which are explained in [0026-0046] summarize the temperature cycle (e.g. frosting/refrigeration and defrosting, refrigerating frequency..) and its relation to the compressor activities and pressure status. Such aspects have been implemented in a better controlled manner as described in [0048-0089], more specifically for example In a subsequent step, the values of the parameters detected in each parameter value sensing cycle and relevant values stored for earlier cycles are used as inputs to a novel set of performance checks”. Thus, one of ordinary skill in the art would contemplate that the temperature parameters and related parameters within a defined time period and subsequent occurrence/ on-off [0278-0279], reads on “temperature cycle”, see [0034] “time period”, [0049] “cycle duration”, [0051] “periodically”, [0053] “subsequent steps”, and [0148-0149] as the parameters are disclosed and wherein the defined duration is determined, also see fig 5-8.)
“wherein the trend relates to a variation of the steady-state characteristic of temperature from a baseline temperature characteristic established using previously captured data obtained from a second refrigeration system known to be running at an optimal performance level, the second refrigeration system being of a similar model as the first refrigeration system; determining that the trend corresponds to a change in performance of the first refrigeration system that indicates an onset of failure:” (figs 17-19 and [0278-0279] as the pattern of normal operation during multiple on and off cycles “sawtooth pattern ….a series of sequential on-off cycles” which is the normal expected performance (reference) which reads on “steady state characteristics of temperature”, such status is used as a reference to compared with in order to determine the possible faults; see symptom of the “very long almost continuous on cycle” compared with the base/ normal/ steady state pattern, such variation reads on “related to a variation of the historical data graph” reference reads on “previously captured data” such reference data is what the MRU of fig 11 provides data for analysis as in fig 3, 6, [0048-0051] “current historic or reference or combination thereof” and wherein such data is accumulated form unit A/ first , unit B/ second, unit C/ third, and wherein similar units of similar components model and/or manufacturing would be selected based on the similarity, also see [0088-0091] wherein similar configurations are applied to similar units, i.e. the historical data of unit B could be a reference for historical data of reference A, as long as they are from the same manufacturer and have similar configurations of components; also see [0172] “similar variants or substitutes could be readily devised for the other performance checks”, the similar limitation is examined in the light of the specification [0119-0120]. Fig 11 when the pattern of unit A does not perform accordingly compared with similar unit B and/ or C based on the MRU data, then unit A is failing, see [abstract], [0265-0280] and fig 18-19 wherein the pattern/ trend is determined, see [0136-0137] “each refrigerator”, see [0187-0198]. [0156] “involve comparison of present values with threshold or normal or reference values of various selected parameters”)
“identifying a service or repair that is expected to prevent the failure based on a time-series analysis of the plurality of cycles of temperature or electrical current measurements;” ([0148] a paging call to be initiated based on the determined alert status, see [0187-0198] “PC Monitor 240” “Notification of Service call The service technician” fig 17-19 and [0278-0279]. Moreover, [0017] “well in advance of failure…. Deteriorating situation before it becomes critical”, wherein the alert level and warning level are disclosed in [0085] and [0099-0100] “incipient fault”.)
each refrigerator”, see [0187-0198]. Moreover, [0148] a paging call to be initiated based on the determined alert status, see [0187-0198] “PC Monitor 240” “Notification of Service call The service technician”. Moreover, fig 11 when unit A/ first refrigeration system is failing then based on the severity level [0085] a service/ repair to be applied.) 
“and monitoring the first refrigeration system to determine whether the refrigeration system is performing at the optimal level or above for a predefined period of time after the first refrigeration system has been repaired, wherein the optimal level is determined based on the performance of a population of similar model refrigeration systems identified characterized by a baseline profile obtained using a history of prior measurements captured from a similar refrigeration system that is performing at the optimal level.” ([0153] “a particular time period”, and fig 8-9 as a defined time period is illustrated wherein the performance of a defined equipment, [0219-0228]. See claim 1, 12, 17-19 and 25, see claim 17 wherein the trend of, for example, long on cycle compressor wherein the cycle being long is determined based on the reference that provides the normal trend pattern of normal on cycle. See [0187-0198] “PC Monitor 240”. Moreover, [0050] wherein the data/parameters values are taken from “current or historical or reference combination)”, the term “current” means real-time, the term “reference” means nominal, threshold and/or manufacturing standards which reads on “baseline profile” see [abstract], and the term “historical” refers to previous performance, see [0087-0089] “preferred operation of similar configuration”, also see [0172] “similar variants or substitutes could be readily devised for the other performance checks”. In regards to the term “reference” such aspect is well-known within the manufacturing realm as each equipment to be compared with its similar models/types in order to deduce its operational status, however, such reference also could deduced from the collected data as in fig 11-12 and figs 18-19 and [0278-0279], as the MRU [0237-0238] collects from more than one refrigeration unit, or similar equipment within one refrigeration unit and wherein adding or removing equipment is applicable, i.e. the system is capable to add similar equipment at the same time and compare their performance within the set of available choices as in [0118-0119] and [0264-0265] as a “number of refrigerators, coolers” to be monitored and their data to be analyzed and the performance being at, below or above the standard to be deduced compared with the reference pattern as in [0278-0279]. Furthermore, [0201] “technician experience with similar equipment”, yet such experience is based on the collected data of similar equipment [0202] as in fig 11 [0235] and [0237-0238]. Furthermore, [abstract] and [0050] wherein the reference data of a normal operation is stored in order to be compared to the collected data, as in [0099] “involve a comparison of present or immediately preceding historic data with reference values obtained in learning mode”. See fig 8-9, [0223-0225])
Wiebe teaches monitoring unit A, B, and C at least in fig 11, wherein units A, B, C are refrigeration units [0116], [0235], [0237-0238] and wherein the failure of one refrigeration unit reads on first refrigeration unit, whereas other refrigeration units are considered as second/ third. Bottom line, the aspect of labeling (first, second..) does not change or negate that Wiebe discloses monitoring a plurality of units of the same type 
Wiebe does not expressly mention that system is performing at the optimal level or above for a predefined period of time after the first refrigeration system has been repaired, however, one of ordinary skill in the art would expect that such status, the underlined status, would eventually implemented based on two aspects, the first aspect is: A validation testing is required in order to verify and validate repair, i.e. in order to determine the validity of the repair, a validation testing is necessitated by the repair, wherein such testing would either consider the repair valid and complete or inadequate; and the second aspect is the performance before and after the repair has been applied as part of the periodic data collection process as in [0228] and claim 20, wherein the testing via data collection of the plurality of the sensor has been applied periodically, thus such testing is applied eventually before and after the repair action has been applied and such testing is applied within a predetermined (periodic) period.

As to independent claim 13, Wiebe teaches “An apparatus for managing repair of a refrigeration system, comprising: a controller comprising at least one processing circuit configured to collect measurements captured at a refrigeration asset, the measurements including measurements representative of temperatures and electrical currents that characterize performance of the refrigeration asset;” (fig 11 as the controller MRU and PC Monitor are disclosed, [0050-0053] “microcontroller with associated memory”, see fig 2 and [0136-0137] “microcontroller 208”. Moreover, the collected data are sampled periodically and stored in time series” wherein “reference data are established and stored for normal operation of the system”. Moreover, [0062], [0064], [0132] and [0170] wherein the current is measured. And [0223-0228] and [0249] current and temperature are measured and wherein the characteristics of the refrigeration unit to be determined as in figs 8-9, also see [0228] “logs of the temperature”, [0126-0127] and figs 1 and 11-18. See claim 14.)
“an analyzer comprising at least one processing circuit configured to: determine a trend in a steady-state characteristic of temperature, the steady-state characteristic of temperature being generated from a plurality of cycles of temperature or electrical current measurements corresponding to a compartment of a first refrigeration system using statistical and pattern analysis;” ([0104] “monitoring computer, analyzer alert”, [0065] “suitable data analysis software”. Moreover, [0101] and [0200] the recent history and real time monitoring is part of the system. ([abstract] wherein the normal operation is stored as a reference to compare to, and wherein such reference is illustrated in figs 17-19 and [0278-0279] as the pattern of normal operation during multiple on and off cycles “sawtooth pattern ….a series of sequential on-off cycles” which is the normal expected performance (reference) which reads on “steady state characteristics of temperature”, such status is used as a reference to compared with in order to determine the possible faults; see symptom of the “very long almost continuous on cycle” compared with the base/ normal/ steady state pattern, shows that the compressor keeps working, yet the temperature does not reach the optimum value, i.e. there is failure that needs to be addressed based on the accumulated pattern and compared historic data graph” wherein such graph “Statistic Graph” is based on statistical determinations and the repeated pattern reads on “trend”. Also see [0233] wherein the failure detection is based on the provided pattern. Moreover, fig 11 wherein the monitoring to determine each unit (A, B, C) [0235], such as in fig 8-9, 17-19 as the performance of the main freezer has been analyzed and wherein an alert to be issued when the status does not match the optimal level [0113-0114], [0123-0124] and [0223-0228] unit A or B or C reads on “a first refrigeration system, for the purpose of examination unit A represents a first refrigeration system. See claim 17-19 and claim 25, wherein the performance is checked and an alert to be issued if any of the equipment’s performance compared with a threshold indicates a possible fault. See [0156] and claim 12. Moreover, [0032-0038] wherein the temperature cycle has been better addressed in Wiebe teaching.  The monitored aspects (1)-(6) which are explained in [0026-0046] summarize the temperature cycle (e.g. frosting/refrigeration and defrosting, refrigerating frequency..) and its relation to the compressor activities and pressure status. Such aspects have been implemented in a better controlled manner as described in [0048-0089], more specifically for example [0055-0060] the process of defroster is clearly explained and wherein such element is part of the temperature cycle that has been logged and stored as in the record as in [0048-0051] and refrigeration system parameters [0053] “In a subsequent step, the values of the parameters detected in each parameter value sensing cycle and relevant values stored for earlier cycles are used as inputs to a novel set of performance checks”. Thus, one of ordinary skill in the art would contemplate that the temperature parameters and related parameters within a defined time period and on-off [0278-0279], reads on “temperature cycle”, see [0034] “time period”, [0049] “cycle duration”, [0051] “periodically”, [0053] “subsequent steps”, and [0148-0149] as the parameters are disclosed and wherein the defined duration is determined, also see fig 5-8.)  
“wherein the trend relates to a variation of the steady-state characteristic of temperature from a baseline temperature characteristic established using previously captured data obtained from a second refrigeration system known to be running at an optimal performance level, the second refrigeration system being of a similar model as the first refrigeration system; determine that the trend corresponds to a change in performance of the first refrigeration system that indicates an onset of failure;” (figs 17-19 and [0278-0279] as the pattern of normal operation during multiple on and off cycles “sawtooth pattern ….a series of sequential on-off cycles” which is the normal expected performance (reference) which reads on “steady state characteristics of temperature”, such status is used as a reference to compared with in order to determine the possible faults; see symptom of the “very long almost continuous on cycle” compared with the base/ normal/ steady state pattern, such variation reads on “related to a variation of the steady state characteristics of temperature”; and wherein the “historical data graph” reference reads on “previously captured data” such reference data is what the MRU of fig 11 provides data for analysis as in fig 3, 6, [0048-0051] “current historic or reference or combination thereof” and wherein such data is accumulated form unit A/ first , unit B/ second, unit C/ third, and wherein similar units of similar components model and/or manufacturing would be selected based on the similarity, also see [0088-0091] wherein similar configurations are applied to similar units, i.e. the historical data of unit B could similar variants or substitutes could be readily devised for the other performance checks”, the similar limitation is examined in the light of the specification [0119-0120]. Fig 11 when the pattern of unit A does not perform accordingly compared with similar unit B and/ or C based on the MRU data, then unit A is failing, see [abstract], [0265-0280] and fig 18-19 wherein the pattern/ trend is determined, see [0136-0137] “each refrigerator”, see [0187-0198]. [0156] “involve comparison of present values with threshold or normal or reference values of various selected parameters”)
“identify a service or repair that is expected to prevent the failure based on a time-series analysis of the plurality of cycles of temperature or electrical current measurements;” ([0148] a paging call to be initiated based on the determined alert status, see [0187-0198] “PC Monitor 240” “Notification of Service call The service technician” fig 17-19 and [0278-0279]. Moreover, [0017] “well in advance of failure…. Deteriorating situation before it becomes critical”, wherein the alert level and warning level are disclosed in [0085] and [0099-0100] “incipient fault”.)
 “wherein the controller is further configured to: initiate a repair process for the first refrigeration system to preform the identified service or repair;” ( [abstract], [0265-0280] and fig 18-19 wherein the pattern/ trend is determined, see [0136-0137] “each refrigerator”, see [0187-0198]. Moreover, [0148] a paging call to be initiated based on the determined alert status, see [0187-0198] “PC Monitor 240” “Notification of Service call The service technician”. Moreover, fig 11 when unit A/ first refrigeration system is failing then based on the severity level [0085] a service/ repair to be applied.) 
PC Monitor 240” “Notification of Service call The service technician” reads on “interactive server”, also see [abstract] “The technician can access the monitor either by making a connection on-site or remotely over a communications network such as the Internet”. Moreover, the normal trend of figs 18-19 and [0278-0279] reads on “optimal level” as it illustrate the expected normal level within a defined time. Moreover, since the testing/checking validating takes place within a periodic time interval, [0153], [abstract], thus such validation/ testing could be applied after performing the repair, the explanation below. See claim 1, 12, 17-19 and 25, see claim 17 wherein the trend of, for example, long on cycle compressor wherein the cycle being long is determined based on the reference that provides the normal trend pattern of normal on cycle. See [0187-0198] “PC Monitor 240”. Moreover, the reference is deduced from the collected data as in fig 11-12 and figs 18-19 and [0278-0279]. The performance being at, below or above the standard to be deduced compared with the reference pattern as in [0278-0279]. Furthermore, [0201] “technician experience with similar equipment”, yet such experience is based on the collected data of similar equipment [0202] as in fig 11 [0235] and [0237-0238].  Furthermore, [abstract] and [0050] wherein the reference data of a normal operation is 
Wiebe teaches monitoring unit A, B, and C at least in fig 11, wherein units A, B, C are refrigeration units [0116], [0235], [0237-0238] and wherein the failure of one refrigeration unit reads on first refrigeration unit, whereas other refrigeration units are considered as second/ third. Bottom line, the aspect of labeling (first, second..) does not change or negate that Wiebe discloses monitoring a plurality of units of the same type /refrigeration units, wherein one of them/ first could be failing compared with the performance of other refrigeration units working under the same/ similar environment and having same/ similar model, manufacturing properties as explained above.
Wiebe does not expressly mention a predetermined period of time after completion of the repair process
As to independent claim 19, Wiebe teaches “A non-transitory processor-readable storage medium having one or more instructions which, when executed by at least one processing circuit, cause the at least one processing circuit to: receive measurements captured at a plurality of refrigeration assets, the measurements including measurements representative of temperatures and electrical currents that characterize performance of each of the plurality of refrigeration assets;” ([0086], [0093] and  [0103] “the computer program installed to operate… instructions…”. Moreover, [abstract] and fig 11 wherein a plurality of refrigeration assets A, B, C… are monitored, and wherein “the collected data are sampled periodically and stored in time series” wherein “reference data are established and stored for normal operation of the system”. Moreover, [0062], [0064], [0132] and [0170] wherein the current is measured. And [0223-0228] and [0249] current and temperature are measured and wherein the characteristics of the refrigeration unit to be determined as in figs 8-9, also see [0228] “logs of the temperature”, [0126-0127] and figs 1 and 11-18. See claim 14 and [0050-0053].)
“determine a trend in a steady-state characteristic of temperature, the steady-state characteristic of temperature being generated using statistical and pattern analysis of a plurality of cycles of temperature or electrical current measurements corresponding to a compartment of a first refrigeration system,” ([abstract] wherein the normal operation is stored as a reference to compare to, and wherein such reference is illustrated in figs 17-19 and [0278-0279] as the pattern of normal operation during multiple on and off cycles “sawtooth pattern ….a series of sequential on-off cycles” which is the normal expected performance (reference) which reads on “steady state characteristics of temperature”, such status is used as a reference to compared with in order to determine the possible faults; see symptom of the “very long almost continuous on cycle” compared with the base/ normal/ steady state pattern, shows that the compressor keeps working, yet the temperature does not reach the optimum value, i.e. there is failure that needs to be addressed based on the accumulated pattern and compared with the reference pattern that has been accumulated previously “historic data graph” wherein such graph “Statistic Graph” is based on statistical determinations and the repeated pattern reads on “trend”. Also see [0233] wherein the failure detection is based on the provided pattern. Moreover, fig 11 wherein the monitoring to determine each unit (A, B, C) [0235], such as in fig 8-9, 17-19 as the performance of the main freezer has been analyzed and wherein an alert to be issued when the status does not match the optimal level [0113-0114], [0123-0124] and [0223-0228] unit A or B or C reads on “a first refrigeration system, for the purpose of examination unit A represents a first refrigeration system. See claim 17-19 and claim 25, wherein the performance is checked and an alert to be issued if any of the equipment’s performance compared with a threshold indicates a possible fault. See [0156] and claim 12. Moreover, [0032-0038] wherein the temperature cycle has been better addressed in Wiebe teaching.  The monitored aspects (1)-(6) which are explained in [0026-0046] summarize the temperature cycle (e.g. frosting/refrigeration and defrosting, refrigerating frequency..) and its relation to the compressor activities and pressure status. Such aspects have been implemented in a better controlled manner as described in [0048-0089], more specifically for example [0055-0060] the process of defroster is clearly explained and wherein such element is part of the temperature cycle that has been logged and stored In a subsequent step, the values of the parameters detected in each parameter value sensing cycle and relevant values stored for earlier cycles are used as inputs to a novel set of performance checks”. Thus, one of ordinary skill in the art would contemplate that the temperature parameters and related parameters within a defined time period and subsequent occurrence/ on-off [0278-0279], reads on “temperature cycle”, see [0034] “time period”, [0049] “cycle duration”, [0051] “periodically”, [0053] “subsequent steps”, and [0148-0149] as the parameters are disclosed and wherein the defined duration is determined, also see fig 5-8.)
“wherein the trend relates to a variation of the steady-state characteristic of temperature from a baseline temperature characteristic established using previously captured data obtained from a second refrigeration system known to be running at an optimal performance level, the second refrigeration system being of a similar model as the first refrigeration system; determine that the trend corresponds to a change in performance of the first refrigeration system that indicates an onset of failure:” (figs 17-19 and [0278-0279] as the pattern of normal operation during multiple on and off cycles “sawtooth pattern ….a series of sequential on-off cycles” which is the normal expected performance (reference) which reads on “steady state characteristics of temperature”, such status is used as a reference to compared with in order to determine the possible faults; see symptom of the “very long almost continuous on cycle” compared with the base/ normal/ steady state pattern, such variation reads on “related to a variation of the steady state characteristics of temperature”; and wherein the “historical data graph” reference reads on “previously captured data” such reference data is what the MRU of current historic or reference or combination thereof” and wherein such data is accumulated form unit A/ first , unit B/ second, unit C/ third, and wherein similar units of similar components model and/or manufacturing would be selected based on the similarity, also see [0088-0091] wherein similar configurations are applied to similar units, i.e. the historical data of unit B could be a reference for historical data of reference A, as long as they are from the same manufacturer and have similar configurations of components; also see [0172] “similar variants or substitutes could be readily devised for the other performance checks”, the similar limitation is examined in the light of the specification [0119-0120]. Fig 11 when the pattern of unit A does not perform accordingly compared with similar unit B and/ or C based on the MRU data, then unit A is failing, see [abstract], [0265-0280] and fig 18-19 wherein the pattern/ trend is determined, see [0136-0137] “each refrigerator”, see [0187-0198]. [0156] “involve comparison of present values with threshold or normal or reference values of various selected parameters”)
“identify a service or repair that is expected to prevent the failure based on a time-series analysis of the plurality of cycles of temperature or electrical current measurements;” ([0148] a paging call to be initiated based on the determined alert status, see [0187-0198] “PC Monitor 240” “Notification of Service call The service technician” fig 17-19 and [0278-0279]. Moreover, [0017] “well in advance of failure…. Deteriorating situation before it becomes critical”, wherein the alert level and warning level are disclosed in [0085] and [0099-0100] “incipient fault”.)

each refrigerator”, see [0187-0198]. Moreover, [0148] a paging call to be initiated based on the determined alert status, see [0187-0198] “PC Monitor 240” “Notification of Service call The service technician”. Moreover, fig 11 when unit A/ first refrigeration system is failing then based on the severity level [0085] a service/ repair to be applied.) 
 “and monitor the refrigeration system to determine whether the refrigeration system is performing at an optimal level or above for a predefined period of time after the refrigeration system has been repaired, wherein the optimal level is determined based on the performance of a population of refrigeration systems identified characterized by a baseline profile obtained using a history of prior measurements captured from a at least one refrigeration system that is performing at the optimal level.” ([0153] “a particular time period”, and fig 8-9 as a defined time period is illustrated wherein the performance of a defined equipment, [0219-0228]. See claim 1, 12, 17-19 and 25, see claim 17 wherein the trend of, for example, long on cycle compressor wherein the cycle being long is determined based on the reference that provides the normal trend pattern of normal on cycle. See [0187-0198] “PC Monitor 240”. Moreover, [0050] wherein the data/parameters values are taken from “current or historical or reference combination)”, the term “current” means real-time, the term “reference” means nominal, threshold and/or manufacturing standards which reads on “baseline profile” see [abstract], and the term “historical” refers to previous performance, see [0087-0089] “preferred operation of similar configuration”, also see [0172] “similar”. In regards to the number of refrigerators, coolers” to be monitored and their data to be analyzed and the performance being at, below or above the standard to be deduced compared with the reference pattern as in [0278-0279]. Furthermore, [0201] “technician experience with similar equipment”, yet such experience is based on the collected data of similar equipment [0202]. Furthermore, [abstract] and [0050] wherein the reference data of a normal operation is stored in order to be compared to the collected data, as in [0099] “involve a comparison of present or immediately preceding historic data with reference values obtained in learning mode”. See fig 8-9, [0223-0225])
Wiebe teaches monitoring unit A, B, and C at least in fig 11, wherein units A, B, C are refrigeration units [0116], [0235], [0237-0238] and wherein the failure of one refrigeration unit reads on first refrigeration unit, whereas other refrigeration units are considered as second/ third. Bottom line, the aspect of labeling (first, second..) does not change or negate that Wiebe discloses monitoring a plurality of units of the same type /refrigeration units, wherein one of them/ first could be failing compared with the 
Wiebe does not expressly mention that system is performing at the optimal level or above for a predefined period of time after the first refrigeration system has been repaired, however, one of ordinary skill in the art would expect that such status, the underlined status, would eventually implemented based on two aspects, the first aspect is: A validation testing is required in order to verify and validate repair, i.e. in order to determine the validity of the repair, a validation testing is necessitated by the repair, wherein such testing would either consider the repair valid and complete or inadequate; and the second aspect is the performance before and after the repair has been applied as part of the periodic data collection process as in [0228] and claim 20, wherein the testing via data collection of the plurality of the sensor has been applied periodically, thus such testing is applied eventually before and after the repair action has been applied and such testing is applied within a predetermined (periodic) period.

As to claims 2
As to claim 3, Wiebe teaches “wherein the measurements are captured at the plurality of refrigeration assets by a plurality of smart sensors configured to communicate the measurements through a data-logger.” (fig 11 wherein a plurality of refrigeration assets and wherein each as its signal reception unit wherein the data is collected as in [0136-0139] “signal collection unit”, and wherein digital sensors are used. Also see [0235-0238]. Moreover, the decision of the sensors collected data to be determined based on “learning mode” which reads on “smart sensor” [0087-0092], although the exact term of smart sensor has not been cited, however, one of ordinary skill in the art would contemplate that the learning mode applied on the sensed data reads on “smart sensor” based on the analogy of smart sensor and concept of adaption via learning process. Also see [0099].)

As to claims 4 and 16, Wiebe teaches “the measurements are captured at the plurality of refrigeration assets by a plurality of smart sensors configured to communicate the measurements through a routable communications network.” ([0185-0186] “the PC Monitor 240 can be connected directly to the serial port 220 on the MRU 204 with an appropriate standard serial cable 242. Alternatively the technician can connect the monitoring PC from a remote location to a serial port 220 on the MRU 204 by a dial-up modem connection (using modems 234 and 238 over the telephone network 228).  Lastly, where an internet connection 244 is available at the site of the refrigeration unit, a remote connection can be made from the PC Monitor 240 to an Ethernet port 224 on the MRU 204.” Although the exact term of routable communication has not been expressly cited, yet one of ordinary skill in the art would contemplate the making a connection on-site or remotely over a communications network such as the Internet.”)

As to claim 6, 17 and 18, Wiebe teaches “at least one of smart sensor in the plurality of smart sensors is configured to communicate analytical information based on a statistical analysis of measurements of performance of a refrigeration system obtained by the at least one smart sensor.” ([0065] “data analysis software” and [0099] “analysis of the results”, [0223] “statistical panel” and fig 18, one of ordinary skill in the art would contemplate that both analysis and statistical approaches have been applied to each sensor/set of the collected data. See fig 8, in regards to the limitation smart sensor, see the rejection of claim 3 above.)

As to claim 7, Wiebe teaches “analyzing the measurements captured at the plurality of refrigeration assets, wherein the first refrigeration system is determined to be performing below the optimal level is determined based on the analyzing.” ([0065] “data analysis software” and [0099-0100] “analysis of the results”, wherein diagnosing a problem/ “incipient fault” reads on “performing below optimal level”, see fig 8-9, 18-19 and [0278-0279]. In regards to the limitation “the first” such limitation has been addressed in the rejection of claim 1 above.)

As to claim 9, Wiebe teaches “analyzing the measurements captured at the plurality of refrigeration assets, wherein the first refrigeration system is determined to be performing at the optimal level or above for the predefined period of time based on the analyzing.” ([abstract] fig 18-19 and [0278-0279] wherein the reference/ normal performance is determined, and wherein the possible fault is determined compared with the reference pattern/ trend. Moreover, [0048] “and at regular intervals to record the digital data in a database”, [0053] “their values are repeatedly collected at predetermined time intervals from the sensors,”, also see [0064], [0152-0154], claims 12 and 18. In regards to the limitation “the first” please see the rejection of claim 1 above.)

As to claim 10, Wiebe teaches “receiving manually-entered data related to one or more of the plurality of refrigeration assets;” ([0088] “Optionally and preferably, these reference values may be updated and revised by a skilled technician”, [0098] “if desired, selected ones of them) on a display screen, each set of values corresponding to one point in time…”, [0184-0185] “the technician can connect the monitoring PC from a remote location”, also see [0156] and [0217])
“and analyzing the measurements captured at the plurality of refrigeration assets and the manually-entered data, wherein the first refrigeration system that is performing below the optimal level based on the analyzing.” ([abstract], [0049-0051] “revealed by analysis”. See [0065], [0088], [0156] and [0217], see the rejection of claim 7 above. In regards to the limitation “the first”, see the rejection of claim 1 above.)

As to claim 14, Wiebe teaches “the controller is configured to provide collected measurements captured at the refrigeration asset to the analyzer or interactive server after establishing a network connection.” (fig 2 and cooperation between the RMU and the Monitor PC is illustrated as in [0206-0217] and [0104] “monitoring computer, analyzer alert”. Moreover, [0148] a paging call to be initiated based on the determined alert status, see [0187-0198] “PC Monitor 240” “Notification of Service call The service technician” reads on “interactive server”, also see [abstract]. Moreover, the communication of fig 2 and 11 and [0136] as the connection is disclosed, see [0185] wherein the connection to be established.)

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wiebe as applied to claim 1 above, and further in view of US 2008/0066474 A1, Porter et al, hereinafter referenced as Porter.

As to claim 5, Wiebe teaches the limitations of claim 4, and teaches “at least one smart sensors in the plurality of smart sensors is configured to communicate statistical information based on measurements of performance or energy consumption of a first refrigeration system obtained by the at least one smart sensor.” ([0223] “statistic panel”, fig 8 and fig 18-19, wherein the values of the current and voltage would infer the consumption power especially when the compressor was on for a long time, i.e. the energy consumption is implicit. In regards to the smart sensor, please refer to the rejection of claim 3 above. In regards to  the limitation “the first” please see the rejection of claim 1 above.)

Porter teaches energy consumption determination (fig 7, [0009], [0019], [0090] and [0116-0117])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the energy consumption determination within the refrigeration performance system of Porter to the statistical determination of Wiebe (if it has not been already included/ implicitly), as both current and voltage parameters of Wiebe have been measured, thus the determination of the energy consumption if it has not already implemented, then it would be apparent to one of ordinary skill in the art, as the power consumption is one of the well-known technique used within the art in order to determine the refrigeration performance ([0089-0090]) KSR.

As to claim 11, Wiebe teaches “the measurements include measurements of vibration in the first refrigeration asset.” ([0010] the vibration aspect has been acknowledged. One of ordinary skill in the art would expect that such parameter to be part of the invention as such parameters is disclosed in [0010] and its effect has been acknowledged. However, if such explanation to be challenged, then the following rejection to be applied.
Porter teaches “the measurements include measurements of vibration in the first refrigeration asset.” ([0104] “the following types of measurements or information that would be beneficial for fault detection operations….Compressor body vibration”)


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiebe as applied to claims 1, 13 and 20 above, and further in view of US 2007/0156373 A1, Yamashita et al, hereinafter referenced as Yamashita.

As to claim 8, Wiebe teaches “wherein analyzing the measurements captured at the plurality of refrigeration assets, includes performing a statistical analysis.” (fig 8, [0223] “statistical panel” and fig 18-19 and [0278-0279])
Wiebe is silent in regards to determine the optimal level is determined for the reference population of refrigeration systems based on a predefined standard deviation.
Yamashita teaches “determines the optimal level is determined for the reference population of refrigeration systems based on a predefined standard deviation.” (fig 4-5, 8 and [0091-0096], wherein the optimal level of normal operation is determined based on the standard deviation which is part of mathematical approach that indicates the level of operation condition (the degree of being abnormal versus normal operation. Moreover, the parameters X1-Xm includes temperature (cooling) as in fig 8 and [0113-0115] and [0141] “As for the five state quantities of high pressure, low pressure, discharge temperature, superheat and sub-cool, the mean value of data, the standard deviation, and the matrix representing the correlation between each state quantity as in the expressions 1 to 4 are obtained from the operating data over a certain period of time in the normal state, and stored as the reference space.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical approach of implementing the standard deviation along with other calculation determining the level of the operation status of being normal or within a defined abnormality range/ degree of Yamashita to the statistical determination of Wiebe, in order to provide a precise determination of normality/ abnormality of the operational status based on the measured parameters including temperature (Yamashita [0091-0096])

As to claim 20, Wiebe teaches “wherein the baseline profile comprises a baseline temperature cycle that is obtained using a history of prior measurements captured from a reference population of refrigeration systems,.” ([abstract], figs 18-19 [0278-0279] and [0050] wherein the reference data of a normal operation is stored in order to be compared to the collected data, as in [0099] “involve a comparison of present or immediately preceding historic data with reference values obtained in learning mode”. See fig 8-9, [0223-0225], in regards to the limitations “temperature cycle, history, and baseline”, please refer to the rejection of claim 19 above.)
Wiebe is silent in regards to wherein the optimal level is determined for the reference population of refrigeration systems based on a predefined standard deviation.
As for the five state quantities of high pressure, low pressure, discharge temperature, superheat and sub-cool, the mean value of data, the standard deviation, and the matrix representing the correlation between each state quantity as in the expressions 1 to 4 are obtained from the operating data over a certain period of time in the normal state, and stored as the reference space.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical approach of implementing the standard deviation along with other calculation determining the level of the operation status of being normal or within a defined abnormality range/ degree of Yamashita to the statistical determination of Wiebe, in order to provide a precise determination of normality/ abnormality of the operational status based on the measured parameters including temperature (Yamashita [0091-0096])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wiebe as applied to claim 1 above, and further in view of US 2010/0121609 A1, Gorinevsky.

As to claim 12, Wiebe teaches “initiating the repair process comprises: providing a repair procedure to a repair technician, the repair procedure identifying actions to be taken or omitted and timing of the actions to be taken or omitted.” ([0050-0054] wherein suitable data analysis is provided to the technician including its timing “data received include time-related”, “parameter values sensing cycle”, “the nature of the fault”, “the time of the fault”, and wherein the provided data includes but not limited diagnosis and remedy [0065]. One of ordinary skill in the art would expect and contemplate that the remedy should include a defined set of steps which reads on “repair procedure”, and wherein such procedure includes data collection via the periodic inspection/ scheduled inspection [0228] and claim 14 and 20, which reads on “timing”. One of ordinary skill in the art would contemplate and expect that the remedy to include the steps and their controlling cycle and/or time related action within a defined routine to be provided to the technician to implement.)
Yet if the interpretation of the remedy to read on the repair procedure, to be challenged, then the following rejection to be applied.
Gorinevsky teaches “providing a repair procedure to a repair technician” ([0002] “by providing a guidance on which of a plurality of possible maintenance actions should be undertaken.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a predetermined service procedure adapted to a defined controlled and scheduled actions to guide the technician of Gorinevsky to the remedy provided by Wiebe, if it hasn’t already implemented, in order to provide a complete guidance performance to the technician, such guidance would .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wiebe as applied to claim 13 above, and further in view of  Porter and further in view of Yamashita.

As to claim 15, Wiebe teaches “wherein the optimal level is determined based on mechanical performance and energy efficiency of a reference population of refrigeration systems.” ([0225] “electrical or mechanical components”. Moreover, [0223] “statistic panel”, fig 8 and fig 18, wherein the values of the current and voltage would infer the consumption power.
Wiebe does not expressly mention that the statistical determinations are applied to the energy/power consumption/efficiency.
Porter teaches energy consumption determination/efficiency, (fig 7, [0009], [0019], [0090] and [0116-0117])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the energy consumption determination within the refrigeration performance system of Porter to the statistical determination of Wiebe, as both current and voltage parameters of Wiebe have been measured, thus the determination of the energy consumption/efficiency, if it has not already implemented, then it would be apparent to one of ordinary skill in the art, as the power consumption is 
Wiebe is silent in regards to wherein the optimal level is determined for the reference population of refrigeration systems based on a predefined standard deviation.
Yamashita teaches “and wherein the optimal level is determined for the reference population of refrigeration systems based on a predefined standard deviation.” (fig 4-5, 8 and [0091-0096], wherein the optimal level of normal operation is determined based on the standard deviation which is part of mathematical approach that indicates the level of operation condition (the degree of being abnormal versus normal operation. Moreover, the parameters X1-Xm includes temperature (cooling) as in fig 8 and [0113-0115] and [0141] “As for the five state quantities of high pressure, low pressure, discharge temperature, superheat and sub-cool, the mean value of data, the standard deviation, and the matrix representing the correlation between each state quantity as in the expressions 1 to 4 are obtained from the operating data over a certain period of time in the normal state, and stored as the reference space.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known mathematical approach of implementing the standard deviation along with other calculation determining the level of the operation status of being normal or within a defined abnormality range/ degree of Yamashita to the statistical determination of Wiebe, in order to provide a precise determination of normality/ abnormality of the operational status based on the measured parameters including temperature (Yamashita [0091-0096])

Response to Arguments
Applicant’s arguments provided on 6/14/2021, have been considered but are moot because of the new ground of rejection necessitated by the amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007 /0295015 A1, Bailey which is drawn to diagnosing performance abnormality of the refrigeration system wherein the diagnosing includes the application of the well-known mathematical/ statistical approach of standard deviation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/16/2021